Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 16/932,426 filed on 7/17/20 has a total of 22 claims pending for examination; there are 3 independent claims and 17 dependent claims, all of which are examined below.
Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. § 119 (e) with reference to Application Number: 102017000062788 filed on 6/8/17.
Information Disclosure Statement
The Information Disclosure Statement(s) has been reviewed by the examiner and is found to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Terminal Disclaimer
The terminal disclaimer filed on 6/6/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,740,041 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-22 would be allowable if rewritten or amended to overcome the Double Patenting rejection(s) set forth in this Office action or by submitting a Terminal Disclaimer as shown above.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art of record alone or in combination fails to teach or fairly suggest a hardware configuration module configured to read the original life-cycle from the one-time programmable memory, to store the original life cycle data in a register, to receive a write request from the processing unit, and to selectively execute the write request to overwrite the original life cycle data with new life cycle data in the register, in combination with the other limitations found in the claim.
With regards to claims 2-10, due to their direct or indirect dependence from claim 1, they are allowable for at least the same reasons.

With regards to claim 11, the prior art of record alone or in combination fails to teach or fairly suggest herein the hardware configuration module is configured to: store the original life cycle data in the register; receive the command from the microprocessor; and selectively execute the write request, thereby overwriting the original life cycle data stored in the register with the new life cycle data, wherein the selectively executing the write request comprises determining whether the original life cycle data correspond to one or more reference life cycle data and inhibiting execution of the write request when the original life cycle data do not correspond to the one or more reference life cycle data, in combination with the other limitations found in the claim.
With regards to claims 12-16, due to their direct or indirect dependence from claim 11, they are allowable for at least the same reasons.

With regards to claim 17, the prior art of record alone or in combination fails to teach or fairly suggest providing the original life cycle data to one of the hardware blocks of the processing system, the one of the hardware blocks configured to change operation as a function of life cycle data; receiving a write request; selectively executing the write request by overwriting the original life cycle data stored in the register with new life cycle data; and providing the new life cycle data to the one of the hardware blocks, in combination with the other limitations found in the claim.
With regards to claims 18-22, due to their direct or indirect dependence from claim 17, they are allowable for at least the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
1Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM
/DAVID E MARTINEZ/Primary Examiner, Art Unit 2181